Citation Nr: 0605822	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  01-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to an increased disability rating in excess 
of 10 percent prior to August 15, 2002, and in excess of 40 
percent thereafter, for service-connected lumbosacral spine 
disorder.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected left knee sprain.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A Notice of Disagreement was received 
in August 2000.  A Statement of the Case was issued in August 
2000.  A timely appeal was received in December 2000.  

The veteran appeared and testified at a video conference 
hearing held before the Board at the RO in August 2001.  The 
Board thereafter remanded the veteran's claims in November 
2001 for additional development.  By rating decision issued 
in October 2002, the veteran was granted a disability rating 
increase to 40 percent for his lumbosacral spine disorder, 
effective August 15, 2002.  Since that decision did not grant 
the maximum benefit under the law, the claim for an increased 
disability rating for service-connected lumbosacral spine 
disorder remains in controversy.  See AB v. Brown, 6 Vet. 
App. 3, 38 (1992).

The veteran's claims were returned to the Board, which found 
it necessary to again remand the veteran's claims in January 
2004.  The veteran's claims are now before the Board ready 
for final consideration.
FINDINGS OF FACT

1.  The veteran does not currently have a left hip condition.

2.  Prior to August 15, 2002, the veteran's lumbosacral spine 
disorder was productive of moderate limitation of motion.

3.  As of August 15, 2002, the veteran's lumbosacral spine 
disorder has not been productive of complete bony fixation 
(ankylosis) of the spine, unfavorable ankylosis of the lumbar 
or thoracolumbar spine, pronounced intervertebral disc 
syndrome, residuals of a vertebra fracture, or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

4.  The veteran's left knee disorder is productive of no more 
than mild instability and weakness.

5.  The veteran has degenerative arthritis in his left knee 
as shown by x-ray with noncompensable limitation of motion.

6.  There is no evidence that the veteran is unable to obtain 
substantially gainful employment solely due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  A left hip condition was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).

2.  The criteria for a disability rating of 20 percent, but 
no higher, for lumbosacral spine disorder are met prior to 
August 15, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 through 5295 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 (2005).

3.  The criteria for a disability rating in excess of 40 
percent for lumbosacral spine disorder are not met as of 
August 15, 2002 and thereafter.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 through 5295 (2002);38 C.F.R. § 4.71a, 
Diagnostic Code 5285 through 5295 (2003) 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235 through 5243, and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2005).

4.  The criteria for a disability rating in excess of 10 
percent for left knee disorder  are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5256 through 5263 (2005).

5.  The criteria for a separate disability rating of 10 
percent, but no higher, for left knee degenerative arthritis 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5003 (2005).

6.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was initially provided to the 
veteran in May 2003, subsequent to the initial AOJ decision.  
Subsequent notice was also provided in March and October 
2004.  Where, as here, notice was not provided prior to the 
initial AOJ decision, the veteran has the right to content 
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. at 120.  

The Board finds that any defect with respect to the timing of 
the notices was harmless error.  Although the appropriate 
notice was provided after the initial adjudication, the 
veteran has not been prejudiced thereby.  The content of the 
notices provided to the veteran fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist.  
Moreover in the July 2005 Supplemental Statement of the Case, 
he was provided the text of the relevant regulation 
implementing the law with respect to this notice requirement, 
and told it was his responsibility to support the claims with 
appropriate evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.   Thus, the Board 
considers the notice requirements met, and the actions taken 
by VA to have cured the error in the timing of the notice.  
Further, the Board finds that the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed and 
decide this appeal.


With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not indicated that he has received any recent 
treatment from VA.  The veteran identified private treatment 
records related to his claims, and VA requested and obtained 
those records.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's 
claims.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  VA examination of the left hip was 
provided in August 2002.

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The RO provided the 
veteran appropriate VA examinations in December 1999 and 
August 2002.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


II.  Service Connection Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  

Initially the Board must inquire whether the veteran has a 
current left hip disability.  After considering all the 
evidence, the Board finds that the preponderance of the 
evidence is against the veteran's claim that he has a left 
hip disability separate and distinct from the veteran's 
service-connected lumbosacral spine disorder.

In support of his claim, the veteran submitted a private 
treatment record from October 1999.  This treatment record 
shows that the veteran complained of back pain that radiates 
into the left hip and left leg, and physical examination 
revealed a positive straight leg raising on the left and 
radicular symptoms into the left hip and left leg.  X-rays 
were only taken of the lumbar spine, which showed 
degenerative changes at the L2-L3, L4-L5 and L5-S1 levels.  
The diagnosis was lumbar spondylosis and degenerative disc 
disease with low back pain and radicular left hip and left 
leg pain.  This private doctor did not find that the veteran 
had any disability in the left hip that is distinct and 
separate from the lumbar spine disorder.  Rather the finding 
was radicular pain into the left hip.

Additional medical evidence consists of two VA examinations 
conducted in December 1999 and August 2002.  No findings 
relating to the left hip were made at the December 1999 
examination.  At the August 2002 joints examination, the 
veteran reported injuring his left hip, knees and back when 
he jumped into a foxhole in Germany during service.  (The 
Board notes that the examiner stated that the veteran is a 
very poor historian as he has had three strokes and cannot 
hear.)  Range of motion exercises revealed flexion of 62 
degrees, extension of 15 degrees, adduction of 12 degrees, 
and abduction of 21 degrees of the left hip.  Of note is that 
the right hip had nearly the same limitations of motion.  The 
diagnosis was immobility of both hips following 
cerebrovascular accident, three times from 1996 to 2001.  The 
examiner noted that hip x-rays were normal.  Thus, it appears 
that the examiner related the limitation of motion of the 
veteran's hips to immobility following his three 
cerebrovascular accidents.  

Service connection is warranted only when the medical 
evidence shows that a current disability is present.  In this 
case, the medical evidence fails to make such a showing.  
Rather the evidence shows that the veteran's left hip pain 
is, at most, a symptom of his lumbosacral spine disorder.  
Pain in a joint without a pathological reason for it is not a 
disability entitled to service connection.  In the present 
case, the pathology of the veteran's pain is the already 
service-connected lumbosacral spine disorder.  Thus service 
connection is not warranted, and the veteran's appeal is 
denied.  


III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Since the issues in this case are entitlement to increased 
ratings, the present level of the disabilities is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

Lumbosacral Spine Disorder

During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  Diagnostic 
Code 5292.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

Prior to August 15, 2002

As previously mentioned, the rating criteria was not changed 
until September 23, 2002.  Thus, only the criteria in effect 
prior to that date are applicable to this period.

The medical evidence prior to August 15, 2002 consists of a 
private medical treatment report from October 1999 and a VA 
examination from December 1999.  The private medical 
treatment report indicates that the veteran complained of his 
back hurting most of the time with an inability to lift and 
to sit for long periods of time.  He complained that the pain 
in the back radiates into the left hip and left leg, but he 
denied bowel or bladder problems.  Physical examination 
revealed a positive straight leg raising for back and 
radicular symptoms into the left hip and left leg.  His 
motor, sensory and deep tendon reflexes, however, seemed to 
be "okay."  The doctor noted that he did not find any 
neurological deficit.  X-rays of the lumbar spine revealed 
degenerative changes with significant posterior facet 
arthritis, particularly at the lower several levels.  The 
assessment was lumbar spondylosis and degenerative disc 
disease with low back pain and radicular left hip and left 
leg pain.  

At the December 1999 VA examination, the veteran reported 
weakness, stiffness, swelling, instability, fatiguability and 
lack of endurance.  Physical examination revealed objective 
evidence of painful motion, spasm, weakness and tenderness.  
Range of motion was limited to 52 degrees of flexion, 23 
degrees of extension, 27 degrees of right flexion, and 21 
degrees of left flexion.  No neurological abnormalities were 
found.  The assessment was mild degenerative joint disease of 
the lumbosacral spine with loss of function due to pain, 
confirmed by x-ray.

After considering the above evidence, the Board finds that 
the preponderance of the evidence favors an increased rating 
to 20 percent, but no higher, for the veteran's lumbosacral 
spine disorder.  The objective evidence shows that the 
veteran had a limitation of nearly 50 percent of his forward 
flexion, with additional limitation of all other motion.  He 
also has pain on motion, tenderness, weakness and spasm.  The 
VA examiner stated that he is limited in function due to 
pain.  The Board considers this disability picture more 
nearly approximates a moderate disability of the lumbar spine 
under Diagnostic Code 5292, and thus a 20 percent rating is 
warranted.  

A higher rating is not warranted unless the evidence shows 
that there is severe limitation of motion, severe or 
pronounced intervertebral disc syndrome, severe lumbosacral 
strain, ankylosis of the spine, or fracture of a vertebra 
with or without cord involvement.  First, the evidence does 
not show that the veteran has severe limitation of motion.  
The veteran has more than 50 percent of flexion of the lumbar 
spine, and extension, right flexion and left flexion are only 
limited by 3 to 9 degrees, indicating only a moderate 
disability.  Second, there is no objective evidence that the 
veteran has any neurological deficits, thus evaluation for 
intervertebral disc syndrome is not warranted.  Third, there 
is no objective evidence of severe lumbosacral strain with 
symptoms such as listing of the whole spine to one side, a 
positive Goldthwaite's sign, narrowing or irregularity of 
joint space, or abnormal mobility on forced motion.  Fourth, 
there is no objective evidence that the veteran has ankylosis 
of the spine.  Finally, there is no evidence of past fracture 
of the vertebra with or without cord involvement.

As Of August 15, 2002

The veteran was granted an increased rating to 40 percent for 
severe limitation of motion under Diagnostic Code 5292, 
effective August 15, 2002.  August 15, 2002 is the date of 
the last VA examination.  The report of that examination 
shows that the veteran has objective evidence of reduced 
motion, spasm, weakness, tenderness, and atrophy of the back 
musculature.  Range of motion was limited to 32 degrees of 
flexion, 2 degrees of extension, 14 degrees of right flexion 
and 15 degrees of left flexion.  

Under the rating criteria in effect prior to September 23, 
2002, the Board finds that the veteran is not entitled to a 
higher rating than 40 percent.  The evidence does not show 
that the veteran has any neurological deficits, and thus 
evaluation for intervertebral disc syndrome is not warranted.  
Furthermore there is no evidence that the veteran has either 
ankylosis of the spine or residuals from a fractured 
vertebra.  Thus a higher rating is not warranted under the 
pre-September 23, 2002 rating criteria.  

In order for the veteran to be entitled to a higher rating 
for the period between September 23, 2002 and September 26, 
2003, the evidence would have to show that the veteran had 
ankylosis of the spine, residuals from a fractured vertebra, 
separate neurological manifestations or incapacitating 
episodes having a duration of at least 6 weeks.  The evidence 
fails to show any of this.  

For the period after September 26, 2003, a higher rating is 
only warranted if the evidence shows unfavorable ankylosis of 
either the entire thoracolumbar spine or the entire spine, 
which it does not.  A higher rating may also be provided if 
there is a showing by objective evidence of any neurological 
manifestations, but there was no finding at the August 2002 
VA examination of any neurological abnormalities.  Finally a 
higher rating may be available if the evidence shows that the 
veteran had incapacitating episodes having a duration of at 
least 6 weeks.  The veteran did not report having 
incapacitating episodes, and there is no objective medical 
evidence showing that he has had any.  

For the foregoing reasons, the Board finds that the veteran 
is entitled to a 20 percent disability rating for the period 
prior to August 15, 2002, but he is not entitled to a rating 
higher than 40 percent thereafter.

Left Knee Disorder

The veteran's left knee disorder has been evaluated as 10 
percent disabling under Diagnostic Code 5263 for genu 
recurvatum.  There is no evidence, however, that the 
veteran's left knee disorder is due to genu recurvatum, or 
that the veteran even has genu recurvatum.  Nor is there 
evidence that the veteran has ankylosis of the left knee, 
which would be evaluated under Diagnostic Code 5256, 
dislocated semilunar cartilage, which would be evaluated 
under Diagnostic Code 5258, or impairment of the tibia and 
fibula, which would be evaluated under Diagnostic Code 5262.  
Thus the Board finds that his left knee disorder is more 
aptly evaluated under Diagnostic Code 5257 for other 
impairment of the knee, Diagnostic Code 5260 for limitation 
of flexion or Diagnostic Code 5261 for limitation of 
extension.  

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Code 5260 is used to evaluate knee disabilities 
based upon limitation of flexion of the knee.  It provides 
for a 20 percent rating when flexion is limited to at least 
30 degrees but more than 15 degrees; and a 30 percent rating 
when flexion is limited to 15 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  Diagnostic Code 5261 
is used to evaluate knee disabilities based upon limitation 
of extension of the knee, and provides for a 20 percent 
rating when extension is limited to at least 15 degrees but 
less than 20 degrees; a 30 percent rating when extension is 
limited to at least 20 degrees but less than 30 degrees; a 40 
percent rating when extension is limited to at least 30 
degrees but less than 45 degrees; and a maximum 50 percent 
when extension is limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  Normal range of motion 
of the knee is 0 to 140 degrees of extension to flexion.  
38 C.F.R. § 4.71a, Plate II (2005).  

The evidence shows that at most the veteran had limitation of 
flexion to 104 degrees, and he did not have limitation of 
extension.  Thus he does not have compensable limitation of 
motion of the knee, and a higher rating is not warranted 
under Diagnostic Codes 5260 or 5261.  As for evaluation under 
Diagnostic Code 5257, the medical evidence shows objective 
findings of instability, weakness and painful motion of the 
left knee as shown in the reports of the VA examinations in 
December 1999 and August 2002.  It does not, however, show 
that the instability in the left knee is more than slight.  
The Board does note that the August 2002 VA examiner found 
that the veteran was unstable on his feet and cannot stand up 
or walk without assistance.  This was, however, due to three 
cerebrovascular accidents the veteran has had since 1996.  
This general weakness and instability is, therefore, not due 
to the veteran's service-connected left knee disability, and 
is not considered in rating the veteran's left knee disorder.  
The veteran's left knee disorder is manifested by pain, 
instability and weakness in the knee, but there is no edema 
or effusion, tenderness, redness, heat or abnormal movement.  
Thus the Board finds, after considering the rating criteria 
and the DeLuca factors, that the veteran's disability picture 
is more consistent with a 10 percent disability rating under 
Diagnostic Code 5257 for a slight knee impairment, and a 
higher rating is not warranted.  

Although the veteran is not entitled to a higher rating under 
Diagnostic Code 5257, he is entitled to a separate rating for 
degenerative arthritis in his left knee under Diagnostic Code 
5003.  In general, all disabilities, including those arising 
from a single disease entity or injury, are rated separately, 
and all disability ratings are then combined.  Evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is not permitted.  38 C.F.R. § 4.14 (2005).  
A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (2003).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  If a veteran has separate and distinct 
manifestations attributable to the same injury however, they 
may be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

Where additional disability is shown due to other than 
limitation of motion, a separate rating may be assigned under 
the applicable diagnostic code.  See VAOPGCPREC 23-97.  The 
veteran is already assigned a rating of 10 percent for 
instability of the left knee.  But there is x-ray evidence 
that the veteran has degenerative arthritis in the left knee, 
which is manifested by limitation of motion of the knee, 
which is evaluated under Diagnostic Code 5003.  

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (2005).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  

As previously indicated, the objective evidence does not show 
that the veteran has compensable limitation of motion in the 
left knee, although it does show some limitation of motion, 
and the arthritis is confirmed by x-rays.  The veteran is, 
therefore, entitled to a separate 10 percent rating for 
degenerative arthritis of the left knee.

For the foregoing reasons, the Board denies an increased 
rating in excess of 10 percent under Diagnostic Code 5257, 
but grants a separate 10 percent rating under Diagnostic Code 
5003 for degenerative arthritis.


IV.  Total Disability Due to Individual Unemployability.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service-connected for three disabilities - a 
lumbosacral spine disorder, evaluated as 40 percent 
disabling; a left knee disorder, evaluated as 10 percent 
disabling for instability and 10 percent disabling due to 
degenerative arthritis; and right leg cellulitis, evaluated 
as noncompensable.  The combined rating of his service-
connected disabilities is 60 percent.  Thus, he does not meet 
the minimum schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) (2005).  

Furthermore, the Board finds that there is no evidence that 
the veteran is in fact unable to secure substantially gainful 
unemployment solely due to his service-connected 
disabilities.

The evidence shows that the veteran owned a country store, 
until approximately 1982 when he retired at about 62 years of 
age.  He reported at the December 1999 VA examination that 
his son currently runs the country store, and he goes down 
there a lot.  At the August 2002 VA examination, the veteran 
reported he has not done anything since retiring from his 
country store.  Thus the veteran was able to maintain 
employment, albeit self-employment, for many years prior to 
his retirement despite his service-connected disabilities.  

Furthermore, the medical evidence fails to show that the 
veteran is unemployable solely due to his service-connected 
disabilities.  The evidence shows that the veteran has had 
three cerebrovascular accidents (strokes) since 1996.  At the 
December 1999 VA examination, the veteran reported having the 
first stroke in 1996 which caused partial paralysis to his 
right side.  He reported that he was still unable to use his 
right hand well and his right leg still had some weakness 
although he was able to walk.  At the August 2002 VA 
examination, he related having two additional strokes in 
October and November 2001.  He was unable to stand up or walk 
without the aid of a walker.  In responding to the RO's 
request for an opinion regarding the affect of the veteran's 
service-connected disabilities on his employability, the 
examiner stated that they had no effect, because the veteran 
would not be able to have gainful employment under any 
circumstances at that time on account of the three strokes.  

In December 2004, the RO returned the veteran's claims folder 
to the VA examiner for additional opinions.  Although the 
August 2002 VA examiner was not available, another VA doctor 
reviewed the claims folder and the prior examiner's notes.  
He opined that the veteran would not be employable based on a 
combination of the degenerative arthritis in the lumbar spine 
and the degenerative changes in both knees.  This opinion is 
not probative of the issue before the Board because it also 
takes into consideration nonservice-connected disabilities in 
the opinion (i.e., degenerative arthritis of the right knee).  

Thus there is no evidence that the veteran is unable to 
obtain and maintain substantially gainful employment due to 
his service connected disabilities.  The ratings for the 
veteran's lumbosacral spine disorder and left knee disorder 
appear to sufficiently compensate him for his disabilities.  
He has not claimed nor does the evidence show that he has had 
numerous hospitalizations or has had to undergo long term 
treatment for these conditions such that he is essentially 
precluded from employment.  

Accordingly, the Board finds that a TDIU is not warranted.  


ORDER

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to a disability rating of 20 percent, but no 
higher, prior to August 15, 2002 for a lumbosacral spine 
disorder is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 40 percent 
for a lumbosacral spine disorder is denied.

Entitlement to an increased disability rating in excess of 10 
percent for service-connected left knee sprain is denied.

Entitlement to a separate rating of 10 percent for left knee 
degenerative arthritis is granted, subject to controlling 
regulations governing the payment of monetary benefits.





Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


